          Case 3:20-cv-00133-JCH Document 183 Filed 11/16/20 Page 1 of 3




                                  UNITED STATES DISTRICT COURT
                                    DISTRICT OF CONNECTICUT

                                                             :
JAKUB MADEJ                                                  :
                                                             :        CIVIL ACTION NO.
                          PLAINTIFF                          :        3:20-cv-00133-JCH
                                                             :
v.                                                           :
                                                             :
YALE UNIVERSITY, MARVIN CHUN,                                :
MARK SCHENKER, PETER SALOVEY AND                             :
JESSIE ROYCE HILL                                            :
                                                             :
                          DEFENDANTS                         :
                                                             :        NOVEMBER 16, 2020

            MOTION FOR ORDER OF COMPLIANCE WITH COURT ORDER

        On October 26, 2020, the Court granted the defendant’s motion to compel the plaintiff “to

produce to the defendants a damage analysis that sets forth the basis for, and calculation of, his

compensatory damages, past wage loss, and future wage loss, and to produce any documents that

support these calculations” within 14 days. (ECF No. 174, p. 21.) On November 9, 2020, the

plaintiff uploaded to the designated drop box a Word document labeled “damages-analysis-nov-

9.docx.” When defense counsel attempted to open the document, he received an error message.

On November 10, 2020, defense counsel e-mailed the plaintiff to request that he provide a damages

analysis in a readable format. Receiving no response, defense counsel e-mailed the plaintiff again

on November 12, 2020 and November 13, 2020 and requested that the plaintiff provide the

damages analysis in a pdf document.1 To date, a week after the request to provide a readable

version of the Damages Analysis filed on November 9, the plaintiff has not responded to any of



1
  Copies of defense counsel’s e-mails are attached hereto as Exhibit A. As required by the Court’s order, these
communications were uploaded to the designated drop box. The plaintiff has previously accessed the designated drop
box, and therefore has the capacity to review the e-mails there.
             Case 3:20-cv-00133-JCH Document 183 Filed 11/16/20 Page 2 of 3




defense counsel’s e-mails, nor has he provided to defense counsel the word document purportedly

containing his revised damages analysis in a readable format.

           On November 14, 2020, the plaintiff uploaded his initial disclosures to the designated drop

box in a pdf file labeled “20-11-14 FRCP 26 disclosures.pdf.”2 This document does not appear to

be a pdf version of the unreadable word document because it does not carry the same label.

However, if Appendix C is intended to comply with the Court’s order regarding the production of

a damages analysis, it falls short. The plaintiff was required to set forth “the basis for, and

calculation of, his compensatory damages, past wage loss, and future wage loss, and to produce

any documents that support these calculations.” While he provides further explanation of the

categories of damages he seeks in this action and the amount of damages he seeks for each

category, the plaintiff does not provide the basis for, or the calculation of, the requested amounts.

The plaintiff also did not provide any documents supporting his calculations. There should be

documents supporting the claimed damages for at least the following categories: nominal damages,

medical expenses, future medical expenses, loss of earnings, and past lost wages.

           The defendants request that the Court order the plaintiff to provide the word document

labeled “damages-analysis-nov-9.docx” in a readable format, preferably a pdf document. In the

event that the Court considers Appendix C of the initial disclosures as the plaintiff’s damages

analysis, then the defendants request that the Court deem it insufficient under the Court’s October

26, 2020 order and require the plaintiff to produce a damages analysis in accordance with that

order.




2
    A copy of the plaintiff’s initial disclosures is attached hereto as Exhibit B.


                                                               2
         Case 3:20-cv-00133-JCH Document 183 Filed 11/16/20 Page 3 of 3




                                                THE DEFENDANTS,

                                                YALE UNIVERSITY, MARVIN CHUN, MARK
                                                SCHENKER, PETER SALOVEY AND JESSIE
                                                ROYCE HILL


                                          By:                 /s/
                                                PATRICK M. NOONAN – CT00189
                                                COLLEEN NOONAN DAVIS – CT27773
                                                DONAHUE, DURHAM & NOONAN, P.C.
                                                Concept Park
                                                741 Boston Post Road, Suite 306
                                                Guilford, CT 06437
                                                Telephone: (203) 458-9168
                                                Fax: (203) 458-4424
                                                Email: pnoonan@ddnctlaw.com




                                       CERTIFICATION

        I hereby certify that, on the above-written date, a copy of the foregoing was filed
electronically and served by mail on anyone unable to accept electronic filing. Notice of this filing
will be sent by e-mail to all parties by operation of the court’s electronic filing system or by mail
to anyone unable to accept electronic filing as indicated on the Notice of Electronic Filing. Parties
may access this filing through the court’s CM/ECF System.


                                                      _______________/s/________________
                                                             Patrick M. Noonan




                                                  3
